Case 1:19-cv-05523-SDG Document 92 Filed 03/04/21 Page 1 of 2

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
Northern District of Georgia

Case Number: 1:19-CV-5523-ODE

Plaintiff:
Berkeley Ventures II, LLC

vs.

Defendant:
Sionic Mobile Corporation
Ronald D. Herman

For:

Jason Godwin

Godwin Law Group

3985 Steve Reynolds Boulevard
Building D

Norcross, GA 30093

Received by Ancillary Legal Corporation on the 25th day of February, 2021 at 4:18 pm to be served on
Southwest Airlines Co. c/o Corporation Service Company, Registered Agent, 40 Technology Pkwy,
Suite 300, Norcross, GA 30092.

|, Christopher Todd Horton, being duly sworn, depose and say that on the 26th day of February, 2021 at
12:55 pm, I:

served Southwest Airlines Co. c/o Corporation Service Company, Registered Agent by delivering a
true copy of the Subpoena to Produce Documents, Information, Or Objects Or To Permit Inspection
of Premises in a Civil Action with Exhibit A to: Corporation Service Company as Registered Agent,
BY LEAVING THE SAME WITH Alisha Smith as Authorized to Accept at the address of: 40
Technology Parkway South, Suite 300, Norcross, GA 30092.

Marital Status: Based upon inquiry of party served, Defendant is married.

Additional Information pertaining to this Service:
2/26/2021 12:55pm Perfected corporate service at 40 Technology Pkwy. South, #300, Norcross, GA
30092, by serving Alisha Smith, CSC Coordinator.

Black female,

black hair,

35-40 years old ,

5’8”, 150 Ibs, no glasses.
Case 1:19-cv-05523-SDG Document 92 Filed 03/04/21 Page 2 of 2

AFFIDAVIT OF SERVICE For 1:19-CV-5523-ODE

| am an agent of Ancillary Legal Corporation and am competent in all respects to testify regarding the
matters set forth herein. | have personal knowledge of the facts stated herein and know them to be true.|
have no interest in the outcome of this action and am not related to any of the parties. | am 18 or more
years of age and am authorized to serve process.

 
 
 
 

   
     

BeZZeOL2
OFFICIAL SEAL
Thomas J Diggins
NOTARY PUBLIC-GEORGIA
} Gwinnett County COUNTY
My Comm. Expires February 8th, 2025

PQAQZLLLLLZE TL LA

  
  

    

 

  

pher Todd Horton
rocess Server

   

Subscribed and Sworn to before me on the 1¢

day of Mann ,.202\ _ by the affiant

who is personally known to me. Ancillary Legal Corporation

2900 Chamblee Tucker Road

; Building 13
NOTARY PUBLIC 77 Atlanta, GA 30341

(404) 459-8006

Our Job Serial Number: ANC-2021002250
Ref: Berkeley

Copyright © 1992-2021 Database Services, Inc. - Process Server's Toolbox V8. 1t
